Case 1:15-cv-00634-JFB-SRF Document 573 Filed 12/11/20 Page 1 of 1 PageID #: 33354




                United States Court of Appeals
                    for the Federal Circuit
                              ______________________

                          GODO KAISHA IP BRIDGE 1,
                               Plaintiff-Appellee

                                         v.

                    TCL COMMUNICATION TECHNOLOGY
                 HOLDINGS LIMITED, TCT MOBILE LIMITED,
                  TCT MOBILE (US) INC., TCT MOBILE, INC.,
                            Defendants-Appellants
                           ______________________

                                    2019-2215
                              ______________________

                  Appeal from the United States District Court for the
              District of Delaware in No. 1:15-cv-00634-JFB-SRF, Senior
              Judge Joseph F. Bataillon.
                              ______________________

                                   MANDATE
                              ______________________

                 In accordance with the judgment of this Court, entered
              August 4, 2020, and pursuant to Rule 41 of the Federal
              Rules of Appellate Procedure, the formal mandate is
              hereby issued.
                                              FOR THE COURT

              December 11, 2020               /s/ Peter R. Marksteiner
                                              Peter R. Marksteiner
                                              Clerk of Court
